Citation Nr: 1028468	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an initial compensable evaluation for diabetic 
nephropathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  His decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In June 2005, the RO, in pertinent part, denied entitlement to 
service connection for depressive disorder, NOS, claimed as PTSD.  
The Veteran filed a notice of disagreement with this decision in 
August 2005, and the RO issued a statement of the case dated in 
March 2006.  The Veteran filed a substantive appeal in May 2006.

In September 2005, the RO granted entitlement to service 
connection for diabetic nephropathy and assigned a noncompensable 
evaluation effective August 23, 2004.  The Veteran filed a notice 
of disagreement with this decision dated in December 2005, and 
the RO issued a statement of the case dated in May 2006.  The 
Veteran filed a substantive appeal the same month.  

In this case, the Board notes that in July 1998, May 1999, and 
March 2002 rating actions, the RO previously denied entitlement 
to service connection for PTSD.  The Veteran did not file a 
notice of disagreement to these decisions and they became final.  
In an August 2004 statement, the Veteran again claimed 
entitlement to service connection for PTSD.  However, as he was 
diagnosed with a depressive disorder, NOS, at his most recent VA 
psychiatric examination dated in April 2005, the RO 
recharacterized the claim as entitlement to service connection 
for depressive disorder, NOS, claimed as entitlement to service 
connection for PTSD.  

In this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
In this case, the Veteran has been diagnosed with depressive 
disorder, bipolar disorder, and major depression, along with 
PTSD.  As such, the Board has characterized the Veteran's 
psychiatric claim as a claim for an acquired psychiatric 
disorder, to include PTSD and depressive disorder.  

Before reaching the merits of the Veteran's psychiatric claim, 
however, the Board must also rule on the matter of reopening the 
PTSD aspect of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the PTSD claim to be reopened.  See Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

In addition, as the Veteran has perfected an appeal as to the 
initial rating assigned for his service-connected diabetic 
nephropathy, the Board has characterized the issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration of 
the evidence since the effective date of the grant of service 
connection.

Finally, the Board notes that the Veteran has requested an 
increased rating for his service-connected diabetes 
mellitus in several statements submitted to VA.  For 
example, in December 2005, the Veteran requested a higher 
evaluation for his diabetes mellitus, indicating that he 
was now using 100 units of insulin.   As this issue has 
not yet been adjudicated by the RO, it is referred to the 
RO for appropriate disposition.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depressive disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In a March 2002 rating decision, the RO denied entitlement to 
service connection for PTSD.  The Veteran did not file a timely 
notice of disagreement with respect to this decision and it 
became final.

3.  Evidence received since the March 2002 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for PTSD.  

4.  The Veteran's diabetic nephropathy has been shown to be 
manifested by hypertension with systolic pressure predominantly 
160 or more, meeting the criteria for a 10 percent rating under 
Diagnostic Code 7101.

5.  The Veteran's diabetic nephropathy has not been shown to be 
manifested by constant albuminuria with some edema; by definite 
decrease in kidney function; or by hypertension at least 40 
percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104, 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the March 2002 rating 
decision is new and material; and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.303, 20.1105 (2009).

3.  Criteria for a 30 percent evaluation, but no higher, for 
diabetic nephropathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101, 
4.115a, Diagnostic Code 7541 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's basic claims of entitlement to 
service connection for PTSD and for a higher initial evaluation 
for diabetic nephropathy, the Board finds that VA has met the 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the 
Board finds that letters dated in September 2004, March 2006, and 
May 2006, satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The Veteran was aware from these letters what 
evidence was necessary to support his claims; and that it was 
ultimately his responsibility to give VA any evidence pertaining 
to his claims.  In addition, the letters informed the Veteran 
that additional information or evidence was needed to support his 
claims; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In terms of the Veteran's new and material claim, the Board 
observes that the Veteran was not provided with notice regarding 
the information needed to reopen a previously denied claim for 
PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, 
given the favorable action taken below in reopening the claim, 
the Board finds that any deficiency in notice was not 
prejudicial.  

In addition, the Board notes that, with respect to the Veteran's 
diabetic nephropathy claim, the case of Dingess/Hartman v. 
Nicholson held that "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As 
such, no further VCAA notice is required with respect to the 
Veteran's claim for a higher initial disability rating for his 
service-connected diabetic nephropathy; and under the 
circumstances, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, Social Security Administration 
disability records, VA treatment records, and private medical 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  And the Veteran has been provided 
with multiple VA examinations in connection with his claims.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
that has not been associated with the claims file.  

Since there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless and proceeds with a merits adjudication of the Veteran's 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and material evidence

The RO denied entitlement to service connection for PTSD in 
rating decisions dated in July 1998, May 1999, and again most 
recently in March 2002.  The Veteran did not file a notice of 
disagreement with respect to these decisions and they became 
final.  The basis for the denial of the Veteran's claim in March 
2002 was that the Veteran did not have a diagnosis of PTSD that 
conformed to the DSM-IV criteria.  

The evidence that has been added to the Veteran's claims file 
since March 2002 consists of private and VA treatment records and 
a VA examination dated in April 2005.  These records note 
treatment for and diagnoses of PTSD, in addition to diagnoses of 
depressive disorder, bipolar disorder and major depression.  The 
April 2005 VA examination diagnosed the Veteran with depressive 
disorder, NOS.  While the VA examination did not identify signs 
and symptoms of PTSD, and indicated that the Veteran's memories 
of Vietnam were not intrusive, persistent and distressing 
interfering with daily function, some of the Veteran's private 
treatment records noted a history of auditory hallucinations, 
flashbacks about the war, and other symptoms of PTSD.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence submitted since March 2002 consists of private and 
VA medical records and a VA examination dated in April 2005.  
These records are new in that they had not previously been 
submitted, and they indicate that the Veteran has diagnosis of 
PTSD with treatment for PTSD and other psychiatric disorders.  It 
is noted once again that the credibility of this evidence is 
presumed for the limited purpose of reopening the claims.  
Accordingly, the Board finds that because this evidence addresses 
an element of the Veteran's claim that was not present in March 
2002 it is considered to be material.  This new evidence, when 
considered by itself or in conjunction with the evidence 
previously of record, relates to an unestablished fact necessary 
to substantiate the Veteran's claim and is not cumulative or 
redundant in nature.  Therefore, the evidence is considered to be 
both new and material and the claim is reopened.  38 C.F.R. 
§ 3.156(a). 

III.  Increased rating for diabetic nephropathy.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

When an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal 
arises from an initial assigned rating, consideration must be 
given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are also appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.

However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran is currently assigned a noncompensable (zero percent) 
disability evaluation for his diabetic nephropathy associated 
with his type II diabetes mellitus pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7541.  Under this diagnostic code, renal 
involvement in diabetes mellitus should be rated as renal 
dysfunction. Id.

Renal dysfunction manifested by albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
diagnostic code 7101, is rated noncompensable.  Renal dysfunction 
with constant albumin or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic code 
7101 warrants a 30 percent rating.  With constant albuminuria 
with some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic code 
7101, a 60 percent rating is warranted.  38 C.F.R. § 4.115a.

The Board notes that separate ratings are not to be assigned for 
disability from disease of the heart and any form of nephritis, 
on account of the close interrelationships of cardiovascular 
disabilities.  38 C.F.R. § 4.115.

Under Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), a 10 percent 
rating is warranted for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control; a 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more; a 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more 40; 
and a 60 percent rating is warranted for diastolic pressure 
predominantly 130 or more.

In this case, the record reflects that the Veteran has 
hypertension which is associated with his service-connected 
diabetes mellitus and more specifically is caused by his diabetic 
nephropathy.  The record also reflects that the Veteran takes 
medication for this disability to control his blood pressure.  In 
addition, while the record does not reflect that the Veteran's 
diastolic pressure has been predominantly 100 or more, the record 
does indicate that his systolic pressure has predominantly been 
160 or more.  In this regard, the Board notes that the Veteran's 
diastolic pressure has fluctuated primarily between 87 and 95 for 
the past 10 or more years, with lows going to 63, and a handful 
of readings above 100, with the highest being 134.  The 
predominate diastolic readings, however, have been consistently 
under 100.  Systolic pressure readings, however, covering a 
period from 1996 to 2007, have consistently ranged above 160 with 
one reading as high as 205.  While there have been numerous 
systolic pressure readings under 160 and some have been as low as 
110, the majority of the systolic readings have ranged over 160.  
Thus, the Board finds that the criteria for a 10 percent 
evaluation under Diagnostic Code 7101 have been met.  As the 
Veteran's systolic pressure has not been predominantly 200 or 
more, a 20 percent evaluation is not warranted under Diagnostic 
Code 7101.

With respect to renal dysfunction, the Board notes that in a 
November 2004 VA examination, the Veteran's urinalysis showed 
proteinuria of 30 mg/dl, and as such he was diagnosed with 
diabetic nephropathy.  December 2004 and January 2005 testing 
also showed urine protein of 30 mg/dl, negative urine blood, and 
no Hyaline or granular casts.  And November 2003, January 2005, 
and January 2007 examinations showed no edema of the extremities.  
November 2003, February 2005, and January 2007 tests showed 
albumin of 4.6 g/dl in a reference range of 2.6 to 5.2, 
indicating results within normal limits.  October 2000 and 
February 2006 test results were similar to the test results noted 
above, with the exception of urine protein in October 2000 which 
showed only trace amounts.  Protein test results in April 2007 
were indicated to be 7.4 g/dl in a reference range of 6.0 to 8.5, 
and Albumin was 4.2 g/dl.  And although additional records have 
not been received since October 2007, there has been no 
indication by the Veteran that either an examination was 
conducted since that time or that renal findings have been made 
that differ from the findings that are of record.

Thus, the record does not indicate constant albumin, and there is 
no indication in the record of hyaline casts, granular casts, red 
blood cells, or transient or slight edema.  However, the record 
does show that the Veteran's nephropathy causes hypertension that 
is at least 10 percent disabling under diagnostic code 7101, and 
therefore a 30 percent rating under Diagnostic Code 7541 is 
granted on a schedular basis.

A rating in excess of 30 percent is not shown though, as the 
record does not indicate constant albumin with some edema, a 
decrease in kidney function, of hypertension that would warrant 
an evaluation of at least 40 percent under Diagnostic Code 7101.

Additionally, in view of the holding in Fenderson, and, based 
upon the record, the Board finds that staged ratings are not 
warranted in this case, as the Veteran's disability level has 
remained relatively constant throughout the course of his appeal.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the evidence of record does not establish that the 
schedular criteria are inadequate to evaluate the Veteran's 
disability, as the Veteran has not asserted, nor has the medical 
evidence shown, complications from his diabetic nephropathy that 
were not contemplated by the schedular criteria.
 
Furthermore, there is no showing that the Veteran's disability 
has resulted in marked interference with employment (beyond that 
contemplated in the rating criteria).  For example, it was noted 
at the Veteran's VA examination in November 2004 that his 
diabetes mellitus did not restrict his activities.  In addition, 
there is no showing that the disability has necessitated frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors, the Board finds that 
the criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record. The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board notes that the Veteran was denied 
entitlement to individual unemployability in an April 2007 rating 
decision.  The Veteran did not file a notice of disagreement with 
this claim and it became final.  Additionally, there is no 
allegation that the Veteran is unable to work as a result of his 
diabetic nephropathy.  As such, no further consideration of a 
TDIU is therefore warranted at this time.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and to this extent only, the appeal is granted.

A 30 percent rating for diabetic nephropathy is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD and depressive 
disorder, must be remanded for further action.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in- service stressor(s).  See 38 C.F.R. § 3.304(f).

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the Veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the Veteran's service."  Id.

In this case, the Veteran has been awarded the Combat Infantryman 
Badge, and his testimony and statements are therefore accepted as 
conclusive evidence of the occurrence of the claimed stressor, to 
the extent they are consistent with the circumstances, 
conditions, and hardships of his service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  

The Veteran has been diagnosed with several psychiatric 
disabilities, including PTSD, major depression, and bipolar 
disorder.  In this regard, the Board notes that the Veteran has 
been afforded three separate VA examinations in connection with 
his PTSD claims dated in June 1998, August 2001, and April 2005.  
None of these examinations have found that the Veteran has a 
diagnosis that conformed to the DSM-IV criteria for post-
traumatic stress disorder.  Rather, the examiners have diagnosed 
the Veteran with depressive disorder, NOS, with anxiety features; 
depressive disorder, NOS; and depressive disorder, NOS, 
respectively.  The VA examinations did not indicate, however, 
whether the Veteran's depressive disorder was related to his 
military service.  The Board also notes that the Veteran's claims 
file contains numerous medical records, some recently translated 
from the original Spanish that have been associated with the 
Veteran's claims file since the most recent VA examination in 
April 2005.  These records should be considered in connection 
with an evaluation of the Veteran's claim.

Based on the foregoing, the Board finds that this matter should 
be remanded and that upon remand, the Veteran should be afforded 
an additional VA psychiatric examination to identify the 
Veteran's current psychiatric disorders and to determine (i) 
whether it is at least as likely as not that the Veteran has PTSD 
due to a confirmed or verified in-service stressor, and/or (ii) 
whether it is at least as likely as not that a psychiatric 
disorder other than PTSD was caused by the Veteran's military 
service or any event that occurred therein.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination.  The claims folder 
and a copy of this remand should be made 
available to the examiner and a complete 
rationale should be provided for any opinion 
expressed.  The examiner should specifically 
diagnose any current psychiatric disability, 
and then should  provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that any diagnosed 
psychiatric disability either began during or 
was otherwise caused by the Veteran's military 
service or an event therein.

The examiner should specifically address the 
fact that past VA examiners have found that 
the Veteran does not meet the DSM-IV criteria 
for PTSD, while private doctors have continued 
to diagnose the Veteran with PTSD.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


